In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: July 5, 2016)

* * * * * * * * * * * * *                 *
SARAH MORRIS, on behalf of                    *       UNPUBLISHED
her minor child, G.M.,                        *
                                              *       No. 15-1466
               Petitioner,                    *
                                              *       Chief Special Master Dorsey
v.                                            *
                                              *       MMR, Hepatitis A; Hepatitis B;
SECRETARY OF HEALTH                           *       Varicella; DTap; Hib; Prevnar;
AND HUMAN SERVICES,                           *       Motion to Dismiss; Insufficient Proof.
                                              *
              Respondent.                     *
* * * * * * * * * * * * * *
Andrew Downing, Van Cott & Talamante, Phoenix, AZ, for petitioner.
Christine Becer, United States Department of Justice, Washington, DC, for respondent.

                             DECISION DISMISSING PETITION1

        On December 3, 2015, Sarah Morris (“petitioner”) filed a petition under the National
Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq. (2012) (“Vaccine Act”), on behalf of
her minor child, G.M., alleging that G.M. suffered from a severe adverse reaction to the MMR,
Hepatitis A, Hepatitis B, and Varicella vaccinations he received on March 6, 2013, and the
DTap, Hib, and Prevnar vaccines he received on June 11, 2013. Petition at 1.

        On June 29, 2016, petitioner filed a Motion to Dismiss. Motion to Dismiss (“Pet’r’s
Mot.”) dated June 29, 2016 (ECF No. 18). Petitioner stated that she will likely be “unable to
meet her burden of proof as to scientific and medical causation to establish that G.M. is entitled
to compensation in the Vaccine Program.” Pet’r’s Mot. at 1. Petitioner also stated that she
understands that a decision dismissing her decision will terminate all of her rights in the Vaccine
Program. Furthermore, petitioner wished to retain her right to file a civil action in the future and
thus intend to elect to reject the Vaccine Program judgment.

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned
intends to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must
include a proposed redacted decision. If, upon review, the undersigned agrees that the identified
material fits within the requirements of that provision, she will delete such material from public
access.
                                                  1
        To receive compensation under the Program, petitioner must prove either: 1) that G.M.
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to a vaccination, or 2) that he suffered an injury that was actually caused by a vaccine. See §§
300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover any
evidence that G.M. suffered a “Table Injury,” nor does petitioner allege that he suffered a “Table
Injury.” Further, the record does not contain any persuasive evidence indicating that G.M.’s injury
was caused by the vaccinations he received on either March 6, 2013, or June 11, 2013.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on the
petitioner’s claims. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical records are
insufficient to establish entitlement to compensation, a medical opinion must be offered in support.
However, petitioner has not filed an expert report.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that G.M. suffered a “Table Injury” or that his injuries were caused-in-fact by
one or more of his vaccinations. Thus, this case is dismissed for insufficient proof. In the
absence of a motion for review, the Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Chief Special Master




                                                 2